  Case 1:14-cv-04107-ENV-RML Document 137 Filed 10/18/18 Page 1 of 6 PageID #: 4193




                                 UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK


      LOUIS MCLAUGHLIN,
                                                                                      * OCT1 8 2018 ^
      Individually and on Behalf of All Others
      Similarly Situated,                                                             BROOKLYN OFFtc E
                            Plaintiff,

      V.                                                 Case No. 14 Civ. 4107(ENV)(RML)

      IDT ENERGY,INC., GENIE RETAIL
      ENERGY,GENIE ENERGY
      INTERNATIONAL CORPORATION,and
      GENIE ENERGY LTD.,

                            Defendants.


                                           FINAL JUDGMENT AND ORDER


             THIS CAUSE is before the Court on Plaintiffs' Louis McLaughlin, Anthony Ferrare,

      and Deborah Aks("Plaintiffs" or "Named Plaintiffs") Unopposed Motion for Final Approval of

      Class Action Settlement, Attorneys' Fees and Expenses, and Service Awards, and is entered on

      Consent of all parties following the Report and Recommendation of Magistrate Judge Robert M.

      Levy("R&R," ECF No. 127).

             Due and adequate notice having been given to the Settlement Class, and the Court having

      considered the Settlement Agreement dated June 26, 2017(the "Settlement" or "Settlement

      Agreement")(ECF No. 98-1),' all papers filed and proceedings had herein, all oral and written

      comments received regarding the proposed settlement, as well as the joint letter submission of

      the parties dated October 12, 2018 requesting entry of this Final Judgment and Order; and the



      ' Capitalized terms in this Order, unless otherwise defined, have the same definitions as those
      terms in the Settlement Agreement.




(jM
Case 1:14-cv-04107-ENV-RML Document 137 Filed 10/18/18 Page 2 of 6 PageID #: 4194




  Court having reviewed the record in this action, and good cause appearing, IT IS HEREBY

  ORDERED AND ADJUDGED AS FOLLOWS:

         1.       This Court adopts Sections 1 through 5 of the Report and Recommendation dated

  July 30, 2018(ECFNo. 127),

         2.       For purposes ofthis Final Judgment("Judgment"), the Court adopts all defined

  terms as set forth in the Settlement Agreement filed in this case.

         3.       The Court has jurisdiction over the subject matter ofthe litigation, the Named

  Plaintiffs, the other Class Members, and the Released Persons (the "Settling Parties").

         4.       With respect to the Settlement Class and for purposes of approving this

  Settlement only, this Court finds as to the Settlement Class that:

               a. the Class is so numerous that joinder of all members is impracticable;

               b. there are questions oflaw or fact common to the Class;

               c. the claims of the Named Plaintiffs are typical ofthe claims of the Class;

               d. the Named Plaintiffs will fairly and adequately protect the interests ofthe Class;

               e. questions oflaw and fact common to Class Members predominate over any

                  questions affecting only individual Class Members; and

               f. a class action is superior to other available methods for fairly and efficiently

                   adjudicating the controversy.

          5.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for purposes of,

  and solely in connection with, the Settlement, the Court certifies this action as a class action on

  behalf ofthe following Settlement Class:

          All current and former customers ofIDT Energy,Inc., Genie Retail Energy, Genie
          Energy International Corporation, and Genie Energy LTD from July 1, 2008, up to
          and including October 16, 2017. Excluded from the Settlement Class are:
          Defendants, any entities in which they have a controlling interest, any of their
Case 1:14-cv-04107-ENV-RML Document 137 Filed 10/18/18 Page 3 of 6 PageID #: 4195




         parents, subsidiaries, affiliates, officers, directors, employees and members ofsuch
         person's immediate family and the presiding judge(s) in this case and their
         immediate family.

         6.     The Parties have complied fully with the notice provisions of the Class Action

  Fairness Act of 2005, 28 U.S.C. § 1715.

         7.     Based on evidence and other material submitted in conjunction with the Final

  Approval Hearing, the Court hereby finds and concludes that(1)the Short Form Notice was

  disseminated to members of the Settlement Class in accordance with the Settlement Agreement

  and the Court's Preliminary Approval Order,^ and(2)the Long Form Notice, the Claim Form,

  and the Settlement Website complied with this Court's Preliminary Approval Order.

         8.     The Court finds and concludes that the Short Form Notice, the Long Form Notice,

  the Claim Form,the Settlement Website, and all other aspects ofthe notice, opt-out, and claims

  submission procedures set forth in the Settlement Agreement fully satisfy Rule 23 ofthe Federal

  Rules of Civil Procedure and the requirement of due process, were the best practicable under the

  circumstances, and support the Court's exercise ofjurisdiction over the Settlement Class and the

  Settlement Class Members.

         9.      There were no objections to the Settlement. Twenty persons who fall within the

  definition ofthe Settlement Class have requested to opt out ofthe Settlement and have complied

  with the procedures established by the Settlement Agreement and this Court, and they will not be
  bound by the terms ofthe Settlement Agreement.




  2 The "[Proposed] Order Approving Plaintiffs' Unopposed Motion for Preliminary Approval of
  Class Action Settlement"(ECF No. 103) was approved by the Court on October 16, 2017(the
  "Preliminary Approval Order").
Case 1:14-cv-04107-ENV-RML Document 137 Filed 10/18/18 Page 4 of 6 PageID #: 4196




          10.    The Court finds that the Settlement Agreement is the product of arm's length

  settlement negotiations between the Settling Parties.

          11.    The Court finds and concludes that the Settlement is fair, reasonable, and

  adequate and should be approved.

          12.    The Court hereby approves the Settlement(as set forth in the Settlement

  Agreement), the releases therein, and all other terms in the Settlement Agreement that are not

  related to attorneys' fees, as fair,just, reasonable, and adequate as to the Settling Parties. The

  Parties are directed to perform in accordance with the terms set forth in the Settlement

  Agreement. However, without seeking further Court approval, the Settling Parties may jointly

  agree to make changes to the Settlement Agreement, including to the manner in which the claims

  process shall be administered, provided that those changes do not reduce the benefits to which

  Settlement Class Members may be entitled, increase the burden on Settlement Class Members in

  making a Claim, or otherwise materially alter the Settling Parties' obligations under the

  Settlement and the Settlement Agreement.

          13.    By this Judgment, the Releasing Parties shall be deemed to have(and by

  operation ofthe Judgment shall have)fully finally, and forever released, relinquished, and

  discharged all Released Claims against the Released Persons as those terms are set forth in the

  Settlement Agreement.

          14.    Upon consideration ofthe Settling Parties'joint letter application requesting that

  the Court award the sum of$2,624,895.75 for attomeys' fees and $40,000 in documented

  expenses in recognition of the assistance provided by Class Counsel in the prosecution ofthe

  Litigation and thereby decline to adopt Section 6 ofthe Report and Recommendation(ECF No.

  127), the Court hereby determines that the Settling Parties' arms-length agreement as to
Case 1:14-cv-04107-ENV-RML Document 137 Filed 10/18/18 Page 5 of 6 PageID #: 4197




  attorneys' fees and expenses is reasonable and should be awarded as requested. The Court finds

  good cause why this sum should be approved in order to avoid the continued litigation of

  Plaintiffs' Objection to Section 6 ofthe R&R,and hereby approves and grants Class Counsel's

  request for a total award offees and costs in the total sum of 2,664,895.75. Said sum shall be

  paid consistent with the timing of pajonents in Section II.I ofthe Settlement Agreement.

         15.      In accordance with this Order, Plaintiffs' Objection to the R&R(ECF No. 133)is

  hereby deemed moot.

         16.      Neither the Settlement Agreement, nor any act performed or document executed

  pursuant to or in furtherance ofthe settlement:(i) is or may be deemed to be or may be used as

  an admission of, or evidence of, the validity of any Released Claim, or of any wrongdoing or

  liability ofthe Released Persons; or (ii) is or may be deemed to be or may be used as an

  admission to: or evidence of, any fault or omission ofthe Released Persons in any civil, criminal

  or administrative proceeding in any court, administrative agency or other tribunal. The Released

  Persons may file the Settlement Agreement and/or the Judgment from this litigation in any other

  action that may be brought against them in order to support a defense or counterclaim based on

  principles ofres judicata, collateral estoppel, release, good faith settlement,judgment bar or

  reduction or any theory of claim preclusion or issue preclusion or similar defense or

  counterclaim.

          17.     Iffor any reason the Effective Date does not occur, then(1)the certification ofthe

  Settlement Class shall be deemed vacated,(2)the certification of the Settlement Class for

  settlement purposes shall not be considered as a factor in connection with any subsequent class
  certification issues, and (3)the Settling Parties shall return to the status quo ante in the litigation

  as it existed on June 26, 2017 without prejudice to the right of any ofthe Settling Parties to assert
Case 1:14-cv-04107-ENV-RML Document 137 Filed 10/18/18 Page 6 of 6 PageID #: 4198




  any right or position that could have been asserted if the Settlement had never been reached or

  proposed to the Court.

          18.    Upon consideration of Class Counsel's request for Service Awards to the Named

  Plaintiffs, the request is GRANTED. Consistent with the terms of Section II.I ofthe Settlement

  Agreement, Defendant shall pay Louis McLaughlin, Anthony Ferrare, and Deborah Aks a

  Named Plaintiff Service Award in the amount of $6,000 each.

          19.    Each and every Class Member, and any Person actually or purportedly acting on

  behalf of any Class Member, is hereby permanently barred and enjoined from commencing,

  instituting, continuing, pursuing, maintaining, prosecuting, or enforcing any Released Claims

 (including, without limitation, in any individual, class or putative class, representative or other

  action or proceeding), directly or indirectly, in any judicial administrative, arbitral, or other

  forum, against the Released Persons. This permanent bar and injunction is necessary to protect

  and effectuate the Settlement Agreement,this Final Judgment, and this Court's authority to

  effectuate the Settlement Agreement, and is ordered in aid ofthis Court's jurisdiction and to

  protect its judgments.

          20.     This Final Judgment shall be considered a final judgment in accordance with Rule

  58 of the Federal Rules of Civil Procedure and the Clerk ofthe Court shall enter it as a final

  judgment pursuant to FRCP 79.



  Dated: Brooklyn, New York
          OCT 16 2018
                                                     S^I^ERED:                 /
                                                   /S/ USDJ ERIC N. VITALIANO
                                                      U. S. D. J. ERIC N. VITALIANO
